DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/18/2022 and 08/02/2022 have been entered.  Claims 1, 6, 10, and 15 have been amended.  Claims 20-21 have been added.  No claims have been cancelled.  Claims 1-21 are now pending in this application, with claims 1 and 10 being independent.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application, Pub. No.: US 2019/0217206 A1), and further in view of Balamurugan et al. (US Patent Application, Pub. No.: US 2013/0290128 A1).
In regards to claims 1, 10, and 19, Liu discloses a computer-implemented method, a computer system, and a non-transitory computer readable medium for improving performance of a service representative (e.g., chatbot system 200) that provides services (See pg. 1, paragraph [0006] — [0007]), the method, computer system, and non-transitory computer readable medium comprising: determining a performance indicator representing performance of the service representative (See pg. 5, paragraph [0055]); and if the performance indicator meets a condition, starting a computing process on a computing device (e.g., user devices 104a, 104b, and 104c) to interact with the service representative in order to improve the performance of the service representative (See pg. 3, paragraph [0041] and pg. 5, paragraph [0058)).  Liu, however, does not specifically disclose determining the performance during provision of the services to a customer.  Balamurugan, however, does disclose determining the performance during provision of the services to a customer (See pg. 4, paragraph [0038]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate this feature within the method as a way of evaluating a bid submitted by a provider during the provision of goods or services.
In regards to claims 2 and 11, Liu discloses the computer-implemented method and computer system, wherein the service representative is an online chatbot, and starting the computing process comprises: sending a notification to an account associated with a human agent, the notification including a reward (i.e., score/rank) indication indicating a reward for interacting with the online chatbot via the computing process; receiving a response indicating the human agent has agreed to interact with the online chatbot via the computing process; invoking the computing process for the human agent to interact with the online chatbot in order to improve the performance of the online chatbot; and storing the reward indication in the account associated with the human agent as the reward for interacting with the online chatbot via the computing process (See pg. 4, paragraph [0050]; pg. 4-5, paragraph [0052]; and pg. 5, paragraph [0057)).
In regards to claims 3 and 12, Liu discloses the computer-implemented method and computer system, wherein the service representative is ahuman agent, and starting the computing process comprises: sending a notification to an account associated with the human agent, the notification including a reward indication indicating a reward for interacting with the computing process; receiving a response indicating the human agent has agreed to interact with the computing process; invoking the computing process for the human agent to interact with in order to improve the performance of the human agent; and storing the reward indication in the account associated with the human agent as the reward for interacting with the computing process (See pg. 4, paragraph [0050]; pg. 4-5, paragraph [0052]; and pg. 5, paragraph [0056] —[0057)).
In regards to claims 4 and 13, Liu discloses the computer-implemented method and computer system, wherein the service representative is a human agent, and starting the computing process comprises: sending a notification to an account associated with the human agent, the notification including a reward indication indicating a reward for interacting with a further human agent via the computing process; receiving a response indicating the human agent has agreed to interact with the further human agent via the computing process; invoking the computing process for the human agent to interact with the further human agent in order to improve the performance of the human agent; and storing the reward indication in the account associated with the human agent as the reward for interacting with the further human agent (See pg. 4, paragraph [0050]; pg. 4-5, paragraph [0052]; and pg. 5, paragraph [0056] — [0057)).
In regards to claims 5 and 14, Liu discloses the computer-implemented method and computer system, wherein the computing process is an electronic game operated on the computing device (See pg. 5, paragraph [0057)).
In regards to claims 6 and 15, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises determining one or more of Key Performance Indicators (KPI) comprising After Call Work (ACW), Average Handle Time (AHT), Net Promoter Score (NPS), and sales conversation rate (See pg. 5, paragraph [0055)).
In regards to claims 7 and 16, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises: obtaining a conversation between the service representative and a customer; and determining the performance indicator of the service representative based on the conversation between the service representative and the customer (See pg. 4, paragraph [0044}).
In regards to claims 8 and 17, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises: identifying at least one keyword in the conversation, the at least one keyword representing a reaction from the customer in the conversation; determining the performance indicator of the service representative based on the at least one keyword in the conversation (See pg. 3, paragraph [0039] and pg. 3, paragraph [0041)).
In regards to claims 9 and 18, Liu discloses the computer-implemented method and computer system, wherein determining the performance indicator of the service representative comprises: identifying a question asked by the customer and an answer provided by the service representative to the question; determining accuracy of the answer to the question; and determining the performance indicator of the service representative based on the accuracy of the answer to the question (See pg. 3, paragraph [0040] — [0041)).
In regards to claims 20 and 21, Liu discloses all of claims 20 and 21 limitations, except the computer system and computer-implemented method, wherein: when the performance indicator is Average Handle Time (AHT), the condition is AHT is higher than 30 minutes, when the performance indicator is Net Promoter Score (NPS), the condition is NPS is lower than 10, and when the performance indicator is sales conversion rate, the condition is sales conversion rate is less than 20%. Balamurugan, however, does disclose the computer system and computer-implemented method, wherein: when the performance indicator is Average Handle Time (AHT), the condition is AHT is higher than 30 minutes, when the performance indicator is Net Promoter Score (NPS), the condition is NPS is lower than 10, and when the performance indicator is sales conversion rate, the condition is sales conversion rate is less than 20%       (See pg. 6, paragraph [0058] – [0065]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate this feature within the method as a way of evaluating a bid submitted by a provider during the provision of goods or services.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652